Citation Nr: 9927486	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  97-28 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse, for purposes of receiving Department of 
Veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	The American Legion

Appellee represented by:	Jewish War Veterans


WITNESS AT HEARING ON APPEAL

Appellee


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which determined that the marriage between 
the appellant, [redacted], and the veteran could not be deemed 
valid for VA purposes.
 
The veteran had active military service from February 1953 to 
February 1956; he died in March 1992.

The appellant and the appellee, [redacted], each maintain that 
they should be recognized as the veteran's surviving spouse, 
for VA purposes, as they were each married to the veteran.  
Pursuant to the January 1997 RO decision, [redacted]'s marriage 
to the veteran has been legally recognized for VA purposes.  
[redacted] was scheduled for a hearing before the Board at the RO 
in August 1998, but she did not appear for the hearing and 
her request is deemed to have been withdrawn.  


FINDINGS OF FACT

1.  In February 1958, the veteran was married to the 
appellee, [redacted], in Illinois; they separated in August 1977, 
due to the veteran's misconduct, and were never divorced.

2.  In September 1986, the veteran was married to the 
appellant, [redacted], in Ohio; they lived together continuously 
until shortly before the veteran's death when they separated 
by mutual agreement.

3.  Both [redacted] and [redacted] have filed claims for VA death 
benefits.  


CONCLUSION OF LAW
 
The requirements for recognition of [redacted] as the veteran's 
surviving spouse for purposes of receiving Department of 
Veterans Affairs benefits have not been met.  38 U.S.C.A. 
§§ 103(c), 1102, 5107 (West 1991); 38 C.F.R. §§ 3.1, 3.50, 
3.52 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant [redacted]'s claim that she 
should be recognized as the veteran's surviving spouse for 
purpose of receiving VA death benefits.  This is a contested 
claim for entitlement to recognition as the veteran's 
surviving spouse for VA purposes.  Both the appellant, [redacted], 
and the appellee, [redacted], have demonstrated their status as 
"claimants" in this appeal.  See Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991) (before applying for benefits, a 
veteran's spouse must supply proof of marital status in order 
to attain the status as claimant).  

Currently, pursuant to a January 1997 RO Administrative 
Decision, the marriage between the veteran and the [redacted] has 
been considered legally valid for VA purposes.  [redacted] 
disagreed with that determination, and initiated this appeal.  
In order to understand the context of [redacted]'s claim, the 
history of this appeal, including the history of the 
veteran's marital status, is summarized below.  

Generally, it appears from a review of the veteran's claims 
file that he may have been married three times.  The file, 
however, only includes copies of marriage certificates from 
marriages to [redacted] and [redacted].  There is no documentary 
evidence or contention by any party that either of these 
marriages was terminated by divorce.  

Statements of record, such as a pension claim by the veteran 
in March 1978, indicate that in approximately 1956 the 
veteran was married to [redacted], whom he reportedly divorced in 
1958.  However, there is no official documentary evidence as 
to a marriage to [redacted].  The RO made several attempts to 
obtain documentary evidence of that marriage; however, no 
such evidence was received.  

In response to a request from the RO in September 1992 for 
the public record of a divorce between "[redacted]" and the 
veteran, the RO received a certified copy of a divorce record 
from the Alabama Department of Health, indicating that in 
December 1954 a person with the same surname and a variation 
on the given name of the veteran had married "[redacted]" in 
Mississippi in December 1954.  The parties were divorced in 
May 1959 in Walker County, Alabama, with [redacted] being granted 
custody of two minor children resulting from the marriage.  

The Board has reviewed that certificate in conjunction with 
the other evidence of record, but concludes that the husband 
listed on that certificate is not the veteran, despite the 
similar names.  Apart from the minor variation on the 
husband's first name, the record indicates that the veteran 
was on active duty service during the time that the marriage 
ceremony referenced on that certificate would have taken 
place.   Further, although the veteran's separation 
certificate shows that his home of record was in Walker 
County, Alabama, his marital status was listed as single on 
the service separation certificate (DD Form 214) in February 
1956.  He did not report any dependents and his mother was 
listed as next-of-kin on the separation examination report.  
The veteran's claims file is silent for any references to a 
1956 marriage to a [redacted] in Mississippi or to any children 
born of such a relationship.  As such, the Board concludes 
that the certificate from the Alabama Department of Health 
references a marriage and divorce by a person other than the 
veteran, and the Board will disregard that certificate in 
adjudicating this appeal.

In February 1958, as evidenced by a marriage certificate, the 
veteran married the [redacted] in Chicago, Illinois.  There is no 
record that they were ever divorced; however, [redacted] stated 
that she and the veteran were physically separated in August 
1977.  [redacted] further contends that after the separation, she 
and the veteran remained close friends, and the veteran 
actually came to live with her shortly before his death. 

Also of record is a copy of a certificate of marriage between 
[redacted] or "[redacted]" and the veteran in September 1986 in Ohio.  
There is no record that [redacted] and the veteran were divorced, 
and it appears that they lived together continuously, at 
least until shortly prior to the veteran's death when they 
separated by mutual agreement.  

In March 1992, following the veteran's death, both [redacted] and 
[redacted] filed claims for VA death benefits as the veteran's 
surviving spouse.  In light of the claims by both [redacted] and 
[redacted], in July 1992, a VA field examination was conducted.  In 
summary, [redacted] stated that she had no knowledge that the 
veteran had any prior marriages.  She indicated that she and 
the veteran had no children and she was unaware the that 
veteran had four children from a prior marriage, although she 
did admit knowing that he had a few "outside" children.  
She stated that she did not find out about the veteran's 
marriage to [redacted] until after his death, and that she was 
"shocked" by this knowledge.  

[redacted] further stated that she and the veteran lived together 
continuously from the date of their marriage until just prior 
to his death when she was unable to care for him due to her 
grieving over the recent death of her son.  She maintained 
that the veteran told her that he was going to live with his 
cousin; on another occasion he had told her he was going to 
live with his daughter.  In May 1992, a friend of [redacted]'s 
submitted a statement attesting to the good quality of the 
marriage between [redacted] and the veteran.  

As to [redacted], in the July 1992 VA field examination she 
indicated that she had no knowledge of any prior marriages by 
the veteran, or any other marriage except their own.  She 
stated that she and the veteran had four children together, 
and that they lived together continuously from the date of 
their marriage until August 1977, at which time they 
separated.  She indicated that the reason for the separation 
was that the veteran decided that he wanted to live with 
another woman.  [redacted] stated, however, that she never knew 
any information about this "other woman" and although she 
and the veteran separated, they remained close friends, and 
he visited her and the children frequently.  She indicated 
that the veteran was discharged from a VA medical center in 
late February 1992, at which time he came to live with her 
until his death in early March 1992.  
 
[redacted] provided the VA field examiner with information for 
the veteran's brother and sister.  They were contacted, and 
in summary, stated that they recognized [redacted] as the 
veteran's wife.  They indicated that they had heard of [redacted], 
but did not know the veteran had married her.  The record 
also contains several statements in support of the validity 
of [redacted] and the veteran's marriage.  Those statements are 
from the following persons:  the veteran's brother; the 
church pastor; [redacted]'s sister; the veteran's landlord; the 
veteran's sister; and a friend of the veteran.  The record 
also includes birth certificates from at least three 
children, listing [redacted] and the veteran as the parents.  

In a March 1993 Administrative Decision, [redacted] was recognized 
as the veteran's surviving spouse for VA purposes.  The RO 
concluded that there was no evidence that either [redacted] or 
[redacted] knew of a prior marriage to [redacted], but resolving the 
continuous cohabitation requirement in favor of [redacted], her 
marriage was deemed valid.  In reaching that conclusion, the 
RO indicated that as no legal widow could be recognized in 
this case, in that [redacted] had not filed a claim, and [redacted]'s 
marriage was not considered legally valid, the last marriage 
of the veteran was considered for the purposes of a deemed 
valid marriage.  

[redacted] disagreed with the RO's determination and initiated an 
appeal.  In April 1996 the BVA remanded the case back to the 
RO for reasons including compliance with contested claims 
procedures.  While the case was back at the RO, in a January 
1997 Administrative Decision, the RO determined that no valid 
marriage existed between [redacted] and the veteran.  Further, 
inasmuch as the veteran's marriage to [redacted] was evidenced by 
a ceremonial marriage, his marriage to [redacted] was considered 
void since he was legally married to [redacted] at that time.  
Thus, the RO recognized [redacted] as the veteran's surviving 
spouse for VA purposes.  That decision followed a November 
1996 VA Regional Counsel opinion that a valid marriage 
existed between the veteran and [redacted], absent proof of a 
valid marriage to [redacted].  [redacted] disagreed with that 
determination and initiated this appeal.  

Initially, inasmuch as there is no documentary evidence of 
the reported marriage and 1958 divorce between the veteran 
and "[redacted]," and "[redacted]" has not filed a claim for VA 
benefits, the Board must disregard any such marriage for 
purposes of this appeal.  Additionally, as noted above, the 
Board will disregard the certificate of record referencing a 
marriage to [redacted], as that certificate appears to be for a 
person other than the veteran.  In short, the Board will only 
consider the marriages to [redacted] and [redacted] in adjudicating 
this appeal. 

VA death benefits may be paid to a surviving spouse who was 
married to the veteran: (1) one year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage.  38 C.F.R. § 3.54 (1998); see 38 U.S.C.A. § 1102 
(West 1991).  Spouse means a person of the opposite sex who 
is a wife or husband and the term surviving spouse means a 
person of the opposite sex who is a widow or widower provided 
the marriage meets the requirements of 38 C.F.R. § 3.1(j).  
38 C.F.R. § 3.50.  A marriage "means a marriage valid under 
the law of the place where the parties resided at the time of 
the marriage, or the law of the place where the parties 
resided when the rights to benefits accrued."  38 C.F.R. § 
3.1(j); see 38 U.S.C.A. § 103(c).

Additionally, under 38 U.S.C.A. § 103(a) and 38 C.F.R. § 
3.52, where an attempted marriage of a claimant to the 
veteran was invalid by reason of a legal impediment, the 
marriage will nevertheless be deemed valid if: (1) the 
marriage occurred 1 year or more before the veteran died (or 
existed for any period of time if a child was born of the 
purported marriage or was born to them before such marriage); 
(2) the claimant entered into the marriage without knowledge 
of the impediment; (3) the claimant cohabited with the 
veteran continuously from the date of marriage to the date of 
his or her death; and (4) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  All of the requirements 
must be met in order to find a deemed valid marriage.  See, 
e.g., Colon v. Brown, 9 Vet. App. 104 (1996) (in cases where 
the veteran was still legally married to another person, if 
the appellant was unaware of the legal impediment, then an 
otherwise invalid common law marriage may be deemed valid).

The requirement that there must be continuous cohabitation 
from the date of the marriage to the date of death of the 
veteran will be considered as having been met when the 
evidence shows that any separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
surviving spouse.  38 C.F.R. § 3.53(a).  A temporary 
separation will not break the continuity of the cohabitation.  
Id.  Furthermore, the statement of the surviving spouse as to 
the reason for the separation will be accepted in the absence 
of contradictory information.  38 C.F.R. § 3.53(b).  If the 
evidence establishes that the separation was by mutual 
consent and that the parties lived apart for purposes of 
convenience, health, business, or any other reason which did 
not show an intent on the part of the surviving spouse to 
desert the veteran, the continuity of the cohabitation will 
not be considered as having been broken.  Id.  

In this case, [redacted] contends that she should be recognized as 
the veteran's surviving spouse because she and the veteran 
were formally married in September 1986, and she did not 
violate the continuous cohabitation rule.  There is no 
dispute that the veteran and [redacted] were married by ceremony, 
as evidenced by the marriage certificate, but for VA purposes 
she could not legally marry the veteran because he had never 
divorced [redacted] and [redacted] was not at fault in the separation 
between her and the veteran. 

Based on the evidence of record, and in light of the law and 
regulations governing this appeal, the Board concludes that 
the [redacted] may not be recognized as the veteran's surviving 
spouse for VA purposes because of the prior subsisting legal 
marriage between the veteran and [redacted] in February 1958.  
Essentially, the Board concurs with the VA Regional Counsel 
opinion in 1996.  Although it is undisputed that sometime 
around 1977 [redacted] and the veteran separated, the separation 
was by reason of the veteran's misconduct.  See 38 C.F.R. 
§ 3.53(a); Gregory v. Brown, 5 Vet. App. 108 (1993) (the 
absence of fault on the part of the spouse is not a 
continuing one, but rather, is analyzed based on the time of 
separation).  There is no evidence of record that [redacted] and 
the veteran were ever legally divorced, and as such, [redacted]'s 
marriage to the veteran in 1986 was not valid due to the 
legal impediment of the veteran's prior marriage to [redacted].  

The Board realizes that a marriage may still be deemed valid, 
if certain requirements are met, in cases involving a legal 
impediment prior to marriage if the appellant was unaware of 
the legal impediment at the time of marriage.  See 38 C.F.R. 
§ 3.52; Colon, 9 Vet. App. 104.  In the present case, 
however, since [redacted] also filed a claim for VA death 
benefits and she is the veteran's legal surviving spouse, 
[redacted]'s marriage to the veteran cannot be deemed valid unless 
there is a bar to payments to [redacted] as the legal surviving 
spouse.  Here, payments to [redacted] are not barred by the 
continuous cohabitation requirement of 38 C.F.R. § 3.53. 

In summary, [redacted] had a legal marriage to the veteran, and 
was never formally divorced from the veteran.  As such, [redacted] 
entered her marriage with the veteran with a legal 
impediment.  [redacted] has not presented evidence to overcome that 
legal impediment, such as a valid legal marriage between the 
veteran and [redacted] or another party which would invalidate the 
veteran's marriage to [redacted].  In conclusion, [redacted] may not be 
recognized as the veteran's surviving spouse for purposes of 
receiving VA benefits.  

In reaching the foregoing decision, the Board does not reach 
the question of whether death pension payments to [redacted] 
might be barred by excess countable income.  That is a 
separate matter, which will be determined by the RO based on 
an evaluation of [redacted]'s income, as indicated in an October 
1997 RO letter to [redacted].  If it were to be determined that 
death pension payments to [redacted] were barred because her 
income exceeded the maximum annual pension rate, [redacted]'s 
marriage could be deemed valid and [redacted] could reopen her 
claim at the appropriate time.  This matter, however, is not 
currently before the Board.








ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for VA purposes.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

